UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19824 Nutrition Management Services Company (Exact name of registrant as specified in its charter) Pennsylvania 23-2095332 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Box 725, Kimberton Road, Kimberton, PA 19442 (Address of principal executive offices) (Zip Code) (610) 935-2050 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x 2,747,000 Shares of Registrant’s Class A Common Stock, with no par value, and 100,000 shares of Registrant’s Class B Common Stock, with no par value, are outstanding as of November 14, TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. – Financial Information 2 Consolidated Balance Sheets as of December 31, 2008 (unaudited) and June 30, 2008 2 Consolidated Statements of Operations for the Three Months and Six Months Ended December 31, 2008 (unaudited) and 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2008 (unaudited) and 2007 (unaudited) 4 Notes to Consolidated Financial Statements 5 - 9 Item 2. – Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 - 14 Item 3. – Quantitative and Qualitative Disclosure about Market Risk 15 Item 4T. – Controls and Procedures 15 - 16 Part II. Other Information 17 Signatures 18 Item 1. Financial Information NUTRITION MANAGEMENT SERVICES COMPANY CONSOLIDATED BALANCE SHEETS December 31, 2008 (unaudited) June 30, 2008 Current assets: Cash and cash equivalents $ 334,692 $ 307,902 Accounts receivable, net of allowance for doubtful accounts of $833,833 and $808,887, respectively 2,406,289 2,648,181 Inventory 160,023 142,073 Prepaid and other 619,669 342,655 Assets held for sale 6,295,450 6,295,450 Total current assets 9,816,123 9,736,261 Property and equipment, net 94,026 104,939 Other assets: Advances to employees 228,537 238,381 Deferred income taxes 2,265,908 2,265,908 Bond issue costs, net of accumulated amortization of $179,649 and $168,724, respectively 116,516 123,800 Other assets 246,831 248,566 Total other assets 2,857,792 2,876,655 Total assets $ 12,767,941 $ 12,717,855 Current liabilities: Current portion of long-term debt $ 180,000 $ 180,000 Current portion of line of credit 3,489,114 3,499,114 Current portion of note payable 29,726 7,551 Accounts payable 3,277,746 3,196,032 Accrued payroll and related expenses 142,167 208,366 Accrued expenses 155,010 266,727 Note payable-related parties 385,000 - Other 62,153 105,718 Total current liabilities 7,720,916 7,463,508 Long-Term liabilities: Long-term debt, net of current portion 1,685,000 1,865,000 Total Liabilities 9,405,916 9,328,508 Commitments and contingencies Stockholders’ equity: Undesignated preferred stock - no par, 2,000,000 shares authorized, none issued or outstanding Common stock: Class A - no par, 10,000,000 shares authorized; 3,000,000 issued, 2,747,000 outstanding, and no par 10,000,000 shares authorized; 3,000,000 issued, 2,747,000 outstanding, respectively 3,801,926 3,801,926 Class B - no par, 100,000 shares authorized, issued and outstanding 48 48 Retained earnings 59,614 86,936 Total 3,861,588 3,888,910 Less:treasury stock (Class A common: 253,000 and 253,000 shares, respectively) - at cost (499,563 ) (499,563 ) Total stockholders’ equity 3,362,025 3,389,347 Total liabilities and stockholders’ equity $ 12,767,941 $ 12,717,855 See Notes to Unaudited Consolidated Financial Statements 2 NUTRITION MANAGEMENT SERVICES COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended December 31, Six months ended December 31, 2008 2007 2008 2007 Food Service Revenue $ 5,246,936 $ 5,283,004 $ 10,601,474 $ 10,323,867 Cost of Operations Payroll and related expenses 2,510,943 2,530,899 5,169,053 4,881,917 Other costs of operations 1,673,305 1,758,457 3,329,379 3,454,282 Total cost of operations 4,184,248 4,289,356 8,498,432 8,336,199 Gross Profit 1,062,688 993,648 2,103,042 1,987,668 Expenses General and administrative expenses 929,391 1,005,187 1,961,725 2,026,948 Depreciation and amortization 6,664 64,606 13,478 131,355 Provision for doubtful accounts 15,000 13,418 24,911 25,335 Total expenses 951,055 1,083,211 2,000,114 2,183,638 Income/(loss) from operations 111,633 (89,563 ) 102,928 (195,970 ) Other income/(expense) Other (4,509 ) (4,509 ) (9,018 ) (9,018 ) Interest income 325 9,345 1,547 10,429 Interest expense (59,845 ) (94,762 ) (122,779 ) (199,704 ) Total other income/(expense) (64,029 ) (89,926 ) (130,250 ) (198,293 ) Income/(Loss) before income taxes 47,604 (179,489 ) (27,322 ) (394,263 ) Provision for income taxes 0 0 0 0 Net Income/(Loss) 47,604 $ (179,489 ) $ (27,322 ) $ (394,263 ) Net loss per share - basic and diluted $ 0.02 $ (0.06 ) $ (0.01 ) $ (0.14 ) Weighted average number of shares 2,847,000 2,847,000 2,847,000 2,847,000 3 NUTRITION MANAGEMENT SERVICES COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six months ended December 31, 2008 2007 Operating activities: Net loss $ (27,322 ) $ (394,263 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 13,478 131,355 Provision for bad debts 24,911 25,335 Amortization of bond costs 7,282 7,282 Changes in assets and liabilities: Accounts receivable 216,981 (24,470 ) Accrued Income (232,922 ) - Inventory (17,950 ) (214 ) Prepaid and other current assets - (254,049 ) Other Assets (42,317 ) - Accounts payable 81,713 204,208 Accrued Expenses (33,629 ) - Accrued payroll and related expenses (66,199 ) (40,742 ) Accrued Professional (78,088 ) - Accrued expenses and other (43,563 ) (37,679 ) Net cash provided (used) in operating activities (197,625 ) (383,237 ) Investing activities: Purchase of property and equipment (2,605 ) (10,688 ) Advances to employees 9,844 181,078 Net cash provided (used) in investing activities 7,239 170,390 Financing activities: Repayments of long-term debt (190,000 ) (170,000 ) Proceeds from note payable-related parties 385,000 - Proceeds from note payable 102,585 327,413 Repayments of note payable (80,409 ) (181,554 ) Net cash provided (used) by financing activities 217,176 (24,141 ) Net increase (decrease) in cash 26,790 (236,988 ) Cash and cash equivalents - beginning of period 307,902 701,858 Cash and cash equivalents - end of period $ 334,692 $ 464,870 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest Paid $ 62,488 $ 203,362 Taxes Paid 6,507 2,562 4 NUTRITION MANAGEMENT SERVICES COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 1. Basis of Presentation The accompanying unaudited consolidated financial statements were prepared in accordance with generally accepted accounting principles for interim financial information for quarterly reports on Form 10-Q and, therefore, do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.However, all adjustments that, in the opinion of management, are necessary for fair presentation of the financial statements have been included and such adjustments are of a normal recurring nature.The results of operations for the interim period presented is not necessarily indicative of the results that may be expected for the entire fiscal year ending June 30, 2009.The financial information presented should be read in conjunction with the Company's 2008 financial statements that were filed under Form 10-K. 2. New Accounting Pronouncements In May2008, the Financial Accounting Standards Board issued Statement
